DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because:  
Figure 2 and 9 contain small blurry text which cannot be read, including graph titles, labels of axes, and keys.    This makes the information on the graphs unclear.	Figure 4 (the lower box) has the phrase Submillimeter hole with no leading line to show where the hole is.  There is also a diagonal line going to the top right corner of the assembly.   It is unclear what this line is for.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 3-6, 9, 12-15, 18, and 20 are objected to because of the following informalities:  
Claims 9, 18, and 20 state “the feedforward system sense” which should be  “the feedforward system sensor”.
Claims 3-6 and 12-15 use the abbreviation MEMS without expressly stating what it means.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “utilize a virtual microphone algorithm to estimate noise signals at a virtual location based on the noise signals, the estimation utilizing a transfer function that estimates a signal that would have been received by the one or more physical error microphones at the virtual location, 
receive the high-frequency noise signal from the feedforward system sensor, 
utilize the virtual microphone algorithm to estimate noise signals at the virtual location based on the high-frequency noise signal” which is unclear.  It is unclear if these estimation steps are the same step.  Perhaps the following could be used for the last limitation:  “utilize the virtual microphone algorithm to further estimate the noise signals at the virtual location based on the high-frequency noise signal”.  
Claims 10 and 19 are rejected in an analogous manner.
Claims 2-9, 11-18, and 20 are rejected as inheriting the problems as above.

Claim 6 is dependent on claim 4 and states “wherein the MEMS microphone is located inside a wheel well of a vehicle”.  However claim 4 states “wherein the MEMS microphone is located inside an outside mirror of a vehicle”.  It is unclear how both could be true given the disclosure.  Perhaps claim 6 should be dependent on claim 3 (as assumed herein).
Claim 15  is rejected in an analogous manner.  Perhaps claim 15 should be dependent on claim 12 (as assumed herein).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feintuch (US 5117401) in view of DeBont (WO 2008/029336 A1) (see IDS dated October 6th, 2021).

Regarding claim 1, Feintuch discloses system for active noise cancellation (ANC) of high-frequency broadband airborne noise (see the abstract and Fig. 5), comprising:  
a feedforward system sensor (figure 4 item 17) configured to capture a high-frequency noise signal (see figure 5) generated in physical proximity to sources of noise for a vehicle (see abstract, column 7 line 67 – column 8 line 5);
one or more physical error microphones configured to capture noise signals for cancellation (figure 4 item 12, column 7 lines 49 – 51);
and an ANC computing device (figure 4 item 40, column 7 lines 41-44), configured to 
receive the noise signals from the one or more physical error microphones (12, column 7, lines 51-53)  located at first locations within the vehicle (column 3 lines 51-68 refers to noise quieting for “car occupants”, column 4 lines 60-68, states microphone is at cancellation point, “to a point in space, through what is termed a channel 15, such as the location of the microphone 12, at which the objective is to remove the components due to the noise source 11”), 
receive the high-frequency noise signal from the feedforward system sensor (from 17, column 7 line 67 – column 8 line 5), and 
provide a noise-cancelling signal to cancel noise at the microphone location, the noise-cancelling signal accounting for the noise captured by both the feedforward system sensor and the one or more physical error microphones (column 7 lines 54-58).
Feintuch does not expressly discloses a virtual microphone algorithm. 
DeBont discloses an ANC computing device (see figures 3 and 4), configured to
receive noise signals from one or more physical error microphones (“real microphone 16”, page 5 line 19), 
utilize a virtual microphone algorithm (described throughout page 5 line 26 to page 9 line 16) to estimate noise signals at a virtual location (figures 3 and 4, location of virtual mic 22) based on the noise signals, the estimation utilizing a transfer function (Hvm) that estimates a signal that would have been received by the one or more physical error microphones at the virtual location (see page 5 line 26 to page 6 line 10), 
receive a noise signal (from block R) from a feedforward system sensor (tacho), 
utilize the virtual microphone algorithm to estimate noise signals at the virtual location based on the noise signal (through block 20), and
provide a noise-cancelling signal (input to speaker 12) to cancel noise at the virtual location (see page 2 lines 17-21), the noise-cancelling signal accounting for the noise captured by both the feedforward system sensor (tacho) and the one or more physical error microphones (16, see figures 3 and 4).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the virtual microphone positioning of DeBont  in the system of Feintuch for the benefit of cancelling noise at a point closer to the user.  Therefore, it would have been obvious to combine DeBont  with Feintuch to obtain the invention as specified in claim 1.  

Regarding claim 3, Feintuch discloses wherein the feedforward system sensor is a microphone (column 4 line 63).
Although Feintuch does not expressly disclose the type of microphone, the examiner takes official notice that MEMS microphones were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use a MEMS microphone in the system of Feintuch for the benefit of having a small and light design, thereby reducing fuel costs.  

Regarding claim 4, although Feintuch is silent on the placement of microphone 17, it would have been obvious to the designer that it may be anywhere, at their preference.  A motivation to choose an outside mirror would have been to use an already available structure close to the outside noise, for the benefit of getting an accurate measurement of the noise levels, thereby providing better cancellation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the MEMS microphone is located inside an outside mirror of a vehicle, to allow the MEMS microphone to capture wind noise of the vehicle.

Regarding claim 6, although Feintuch is silent on the placement of microphone 17, it would have been obvious to the designer that it may be anywhere, at their preference.  A motivation to choose inside a wheel well would have been to use an already available structure that is out of the way and close to the outside road noise, for the benefit of getting an accurate measurement of the noise levels, thereby providing better cancellation.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the MEMS microphone is located inside a wheel well of a vehicle to perform road noise detection.

Claim 10 is rejected in an analogous manner to claim 1.
Claims 12, 13, and 15 are rejected in an analogous manner to claims 3, 4, and 6 respectively.


Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 7, 8, 11, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 9, 14, 18 and 20 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, none of the closest prior art, such as Feintuch (US 5117401) and DeBont (WO 2008/029336 A1) (see IDS dated October 6th, 2021)., expressly teaches or reasonably suggests, “a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an ANC system, cause the ANC system to:
receive noise signals captured from one or more physical error microphones located at first locations within the vehicle, the noise signals lacking high frequency information in the 300 Hz to 1000 Hz frequency band;
receive high-frequency noise signal from a feedforward system sensor, the high-frequency noise signal generated in physical proximity to sources of noise for the vehicle, the high-frequency noise signal covering frequencies in a 300 Hz to 1000 Hz frequency band;
…; and
provide a noise-cancelling signal to cancel noise at the virtual location, the noise-cancelling signal accounting for the noise captured by both the feedforward system sensor and the one or more physical error microphones, the ANC system utilizing a working frequency for the ANC of at least 2 kHz”, in combination with the rest of the limitations of the claim, in a manner as claimed.
Dependent claim 20 is allowed because it contains all the limitations of independent claim 19 as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654  

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654